Exhibit 12.2 HOST HOTELS& RESORTS, L.P. AND SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (in millions, except ratio amounts) Year-to-date ended September 30, Income from continuing operations before income taxes $ $ Add (deduct): Fixed charges Capitalized interest (2 ) (3 ) Amortization of capitalized interest 6 5 Equity in earnings related to equity method investees ) ) Distributions from equity investments 20 14 Adjusted earnings $ $ Fixed charges: Interest on indebtedness and amortization of deferred financing costs $ $ Capitalized interest 2 3 Portion of rents representative of the interest factor 20 20 Total fixed charges $ $ Ratio of earnings to fixed charges
